DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,9,10,11,12,13,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KRISTENSEN 20190103750.
CLAIMS 1,9
	KRISTENSEN discloses a method for reconfiguring a battery system having a battery pack controller operably coupled to a plurality of switchable battery modules that are electrically arranged in series to define a battery string defining an output voltage, each of the plurality of switchable battery modules comprising a battery and a battery switch associated therewith, each battery switch configured to selectively connect its battery to the battery string when in a first position and to bypass its battery
when in a second position, the method comprising:


parameters of the battery via a battery supervisory circuit; and

selectively switching, for each of the plurality of switchable battery modules, the
battery switch between a first position and a second position via the battery pack controller as a
function of the one or more parameters of the battery and in accordance with a predetermined
switching routine such that the output voltage is substantially equal to a predetermined target
output voltage [0301] Dynamic Discharge Control of multiple packs in series: FIG. 29 shows two systems or packs 621 and 652 connected in series where the controller dynamically manages the combined voltage output. If, for example, the maximum output voltage between the terminals (A1) and (B1) forming pack 651 is 100V and the maximum output voltage between terminals (A2) and (B2) forming pack 652 are 100V the combined voltage would be 200V. If the controller sets the discharge voltage at 100V, the controller will dynamically select any nodes 601 across the entire system to provide a constant discharge voltage of 100V and select any nodes 601 within the system creating such voltage selecting only from the highest State-of-Charge (SOC) nodes 601. As such the system is self-balancing, equalizing and regulating the output voltage at the same time. 
CLAIMS 2,10
	KRISTENSEN discloses the method of claim 1, wherein the one or more parameters include a voltage for the battery of each of the plurality of switchable battery modules [0303] If the string between terminals (A1) and (B1) or pack 651 comprise lower State-of-Charge (SOC) nodes 601 and the string between terminals (A2) and (B2) or pack (P2) comprise a string of higher State-of-Charge (SOC) nodes 601 and because of the individual cell-level voltage monitoring and the dynamic charge/discharge and enable/disable control performed by the controller, each node in the higher-charged pack 652 can eliminate, or bypass, its fully charged cells in the string and thus allow the lower-charged pack 651 to be charged individually or the controller may form the appropriate voltage to charge multiple cells simultaneously in pack 652 from pack 651. This means that any lower charged cell in pack 652 is charged with a 
CLAIM 11
	 KRISTENSEN discloses the reconfigurable battery system of claim 10, wherein the one 
or more parameters further includes a measured current passing through the battery string [0020] U.S. Pat. No. 5,923,148 issued Jul. 13, 1999, to Sideris et al, discloses an on-line battery monitoring system for monitoring a plurality of battery cells that identifies and computes individual cell and battery bank operating parameters. The system comprises a controller for designating a given battery cell to be monitored, a multiplexer responsive to designation by the controller for selecting a given battery cell to be monitored or for selecting a battery pack to be monitored, an analog board for receiving electrical signals from a given battery cell for providing an output representing measurement of a parameter (voltage, temperature, and the like) of the given battery cell, a voltage sensor circuit for sensing voltage appearing across positive and negative terminals of the battery pack, and a control board responsive to address information for selectively initiating a load test, battery bank charging, or common-mode voltage measurement. 
CLAIMS 12,13
	KRISTENSEN discloses the reconfigurable battery system of claim 9, wherein the plurality of switchable battery modules are arranged into a battery pack that is electrically arranged in series with a second battery pack to define a battery pack assembly [0166] Matrix 4: A Single String Controller that is Managing B1' Sub-String Level-1 Controllers that are in Turn Managing B2' Sub-String Level-2 Controllers, which in Turn are Managing their Own Set of Group Controllers. 
Parallel String Controller: `PSC` 
[0167] A Parallel String Controller then manages up to `D` individual String Controllers. Again, the number `D` comes from a practical limitation of the hardware used to implement the system (but again, less than `D` groupings can be managed by a single Parallel String Controller). 


KRISTENSEN discloses the reconfigurable battery system of claim 9, wherein, for each 
of the plurality of switchable battery modules, an isolator is positioned between the 
between the battery switch and the battery pack controller Fig. 6, [0133] To expand on the concept of transferring energy from an external source to an Energy Module, FIG. 6 shows a circuit that provides this ability. Pictured is a hybrid of using the Energy Module's storage device and an external source. An additional, relatively small local energy storage device can be used to power the gate drive circuitry. FIG. 6 shows a system, which contains the aforementioned set of 4 powered isolated switches and an Energy Storage Device. In addition to these basic components, also shown in the figure is the driving circuitry for the set of 4 switches, and the additional "Local Energy Storage Device" from which the Gate Driving Circuitry derives its power. This Local Energy Storage Device receives its energy either from an external source via the depicted pulse transformer or via the diode connection to the Internal Energy Storage Device demonstrated in FIG. 6. In order to transport energy to the additional Local Energy Storage Device, the process involved consists of pulsing the transformer to transmit "packets" of energy from the Controller's own Energy Storage. The energy transfer rate is controlled via the Controller (or any other computational device). Alternatively, if the Energy Module's Internal Energy Storage Device has a high enough voltage potential, it will transfer energy to the Local Energy Storage Device via the diode connection shown in FIG. 6. Using a combination of the energy available in the Local Energy Storage Device and electrically isolated control signals provided from the microcontroller, the Energy Module's power switches are controllable. In other words, the isolated signals are used to control the Energy Module's power switch driving circuitry that is in turn powered via the Local Energy Storage Device.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6,7,8,17,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRISTENSEN 20190103750.
CLAIMS 6,7,8,17,18,19
	KRISTENSEN discloses the method of claim 1.
	KRISTENSEN  does not disclose further comprising the step of using a comparator to provide,
for each of the plurality of switchable battery modules, voltage protection to the battery.
	KRISTENSEN discloses [0011] U.S. Pat. No. 6,983,212, issued Jan. 3, 2006, to Burns, discloses a battery management system for control of individual cells in a battery string. The battery management system includes a charger, a voltmeter, a selection circuit and a microprocessor. Under control of the microprocessor, the selection circuit connects each cell of the battery String to the charger and voltmeter. Information relating to battery performance is recorded and analyzed. The analysis depends upon the conditions under which the battery is operating. By monitoring the battery performance under different conditions, problems with individual cells can be determined and corrected. 
	It is obvious that the battery management system compares battery performance with recorded performance to determine and correct problems with individual cells.


Allowable Subject Matter
Claims 3,4,5,14,15,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 9, 2021
/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836